Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 04/25/2022 has been entered and made of record.
The application has been amended as follows: 

Claims 2, 13 and 18 are canceled.
Claims 1, 3-12, 14-17 and 19-23 are pending.



REASON FOR ALLOWANCE




The claimed invention is a method/device with the distinct limitation (emphasis added):  “A method comprising: acquiring, by a processing system including a processor, a video image of a remote viewer of a plurality of remote viewers of content depicting an event; acquiring, by the processing system, voice data of the remote viewer; generating, by the processing system, animation parameters relating to the video image, the animation parameters based on an animation model, the animation parameters corresponding to spatial deviations of portions of the video image from feature points of the animation model; constructing, by the processing system based on the animation parameters, an avatar of the remote viewer comprising an animated version of the video image; encoding, by the processing system, the animated version to obtain a compressed video data stream; encoding, by the processing system, the voice data to obtain a compressed audio stream; and transmitting, by the processing system, the compressed video data stream and the compressed audio stream to a remote system providing the content, wherein the compressed video data stream is transmitted at a bit rate of less than about 2 kbps, wherein the remote system aggregates a plurality of compressed video data streams and a plurality of compressed audio streams corresponding to the plurality of remote viewers, to obtain a virtual audience for the event, wherein the virtual audience comprises avatars of the plurality of remote viewers and sound produced by the plurality of remote viewers, the sound being filtered to remove spoken words of the plurality of remote viewers, and Appln. No 17/021,624Page 3 of 11 Reply to Final Office Action of March 1, 2022 Docket No. 2020-0290_7785-2308A wherein the remote system integrates the virtual audience into the content as a background for the event”.


Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. None of the prior arts of the record explicitly teach the distinct combination of the said limitations.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-12, 14-17 and 19-23  are allowed.


CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/

Primary Examiner, Art Unit 2488